  Case 18-27360         Doc 18     Filed 10/26/18 Entered 10/26/18 12:56:24          Desc Main
                                     Document     Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                                )
                                                      )
         PETER J. FORSTNER                            )        Case Number 18-27360
                                                      )        Judge Pamela S. Hollis
                        Debtor.                       )

                       NOTICE OF CREDITOR CHANGE OF ADDRESS

         Secured    Creditor,     LAKEWOOD          VALLEY      TOWNHOME          CONDOMINIUM

ASSOCIATION respectfully requests that the mailing address pertaining to Notices and Payments,

listed in the above stated case be changed.

Address where Notices and Payments to the creditor are to be sent:

From:                                         To:

Cervantes Chatt & Prince P.C.                 Lakewood Valley Townhome Condominium Association

16w343 83rd St Ste A                          c/o Cervantes Chatt & Prince P.C.

2017 LM 002195                                16W343 83rd Street, Suite A

Burr Ridge, IL 60527                          Burr Ridge, IL 60527



Dated: October 26, 2018                  Respectfully Submitted,

                                          Lakewood Valley Townhome Condominium Association

William O. Chatt                                      By: /s/ William O. Chatt
Robert M. Prince                                              One of its attorneys
Rachel M. Nagrant
Cervantes Chatt & Prince P.C.
Attorney Number 6291467
Attorney For Creditor
16w343 83 rd Street, Suite A
Burr Ridge, Il 60527
(630) 326-4930




                               This firm is considered a debt collector.
          This is an attempt to collect a debt and any and all information obtained may be
                                          used for this purpose.
